                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

PUBLIC RISK MANAGEMENT
OF FLORIDA,

             Plaintiff,

v.                                            Case No. 8:18-cv-1449-MSS-AEP

MUNICH REINSURANCE AMERICA,
INC.,

             Defendant.
                                          /

                                     ORDER

      This cause comes before the Court upon Defendant’s Motion on Entitlement

to an Award of Attorneys’ Fees and Costs (Doc. 93), Plaintiff’s response in

opposition thereto (Doc. 96), and Defendant’s reply brief (Doc. 99). Following

entry of judgment in its favor (Doc. 92), Defendant seeks an award of fees and costs

as the purported prevailing party under Federal Rule of Civil Procedure 54, Middle

District of Florida Local Rule 7.01, Florida Statutes § 768.79, and Florida Rule of

Civil Procedure 1.442. Specifically, Defendant seeks entitlement to an award of

$318,839.07 in attorneys’ fees and costs incurred from the date Defendant served its

proposal of settlement on Plaintiff. Following the filing of Defendant’s motion,

Plaintiff appealed the order granting summary judgment and the judgment entered

against it (Doc. 94). Given the pending appeal, Plaintiff argues that the Notice of

Appeal divested this Court of jurisdiction to consider the instant motion or,

alternatively, Defendant’s motion for attorneys’ fees and costs should be abated,
stayed, or held in abeyance until the conclusion of the appeal in this matter (Doc.

96). Plaintiff further argues that Defendant is not entitled to an award of fees under

Florida Statutes § 768.79. In reply, Defendant reiterates that it is entitled to an

award of fees and costs under Florida Statutes § 768.79 and asserts that a stay is not

warranted (Doc. 99).

      As Plaintiff contends, however, “deferring ruling on a motion for attorney’s

fees and costs pending an appeal is a matter within the court’s discretion, and courts

will defer ruling in the interests of judicial economy.” Truesdell v. Thomas, Case No:

5:13-cv-552-Oc-10PRL, 2016 WL 7049252, at *2 (M.D. Fla. Dec. 5, 2016) (citations

omitted); see Bowers v. Universal City Dev. Partners, Ltd., No. 603CV985ORL18JGG,

2005 WL 1243745, at *1 (M.D. Fla. May 19, 2005), report and recommendation

adopted No. 603CV985ORL18JGG (Doc. 168) (M.D. Fla. June 6, 2005). Rather

than stay the matter, the appropriate resolution is denial without prejudice and, to

the extent necessary, leave for Defendant to either renew its motion as is or to

submit a supplemental motion following appeal. See Regions Bank v. Legal Outsource

PA, Civ. No. 2:14-476-FtM-PAM-MRM, 2017 WL 11461033, at *1 (M.D. Fla. Apr.

27, 2017) (“This Court’s practice is to deny motions for attorney’s fees without

prejudice when a matter has been appealed.”). Indeed, such resolution seems most

likely to preserve judicial resources, prevent piecemeal litigation of the issue of an

award of attorneys’ fees and costs, and promote the interests of efficiency and

economy. See Corey Airport Servs., Inc. v. City of Atlanta, Civil Action No. 1:04-CV-

3243-CAP, 2011 WL 13216938, at *1 (N.D. Ga. Apr. 6, 2011) (agreeing that it



                                          2
would be an inefficient use of limited judicial resources to address the motion for

attorney’s fees with an appeal pending). Accordingly, it is hereby

      ORDERED:

      1.     Defendant’s Motion on Entitlement to an Award of Attorneys’ Fees

and Costs (Doc. 93) is DENIED WITHOUT PREJUDICE.

      2.     To the extent necessary, within fourteen (14) days of the conclusion of

the appeal in this matter, Defendant may simply renew its motion or may submit a

supplemental motion with any further information it seeks to include for the Court’s

consideration.

      DONE AND ORDERED in Tampa, Florida, on this 9th day of July, 2021.




cc:   Counsel of Record




                                         3
